Citation Nr: 1026469	
Decision Date: 07/15/10    Archive Date: 07/28/10

DOCKET NO.  05-32 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a left shoulder disability.  


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had active service from September 1976 to March 1977.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from an April 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  
In November 2007, and December 2008, the Board remanded the claim 
for additional development.  


FINDING OF FACT

The Veteran had a pre-existing left shoulder condition that was 
not aggravated by his service.  


CONCLUSION OF LAW

A left shoulder disability was not incurred in, or aggravated by, 
active service.  38 U.S.C.A. §§ 1131, 1153, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Vacatur

The Board may vacate an appellate decision at any time upon 
request of the appellant or his or her representative, or on the 
Board's own motion, when an appellant has been denied due process 
of law or when benefits were allowed based on false or fraudulent 
evidence.  38 U.S.C.A. § 7104(a)(West 2002); 38 C.F.R. § 20.904 
(2009).  

In a decision, dated December 7, 2009, the Board denied this 
claim.  In January 2010, VA's Appeals Management Center (AMC) 
returned the claims files to the Board, and stated that 
additional evidence had been received at the AMC prior to the 
issuance of the Board's decision.  

Under 38 C.F.R. § 20.1304(a) (2009), additional evidence may be 
submitted up to 90 days after notice of certification of an 
appeal to the Board.  In this case, the Certification of Appeal 
(VA Form 8) indicates that the Veteran's appeal was certified to 
the Board on October 2, 2009.  The Veteran submitted a medical 
report, from R.H., D.O., dated in September 2009, which date 
stamps indicate was received by the RO in October 2009, and 
received by the Board in December 2009.  This is within the 90-
day period for submission of evidence under 38 C.F.R. 
§ 20.1304(a).  

Under 38 C.F.R. § 20.904(a) (2009), the Board may vacate its 
decisions if there has been a denial of due process.  In this 
case, at the time of the Board's December 2009 decision, VA had 
received relevant medical evidence within 90 days of 
certification of the issue to the Board, but this evidence had 
not been associated with the claims files.  It therefore appears 
that there has been a denial of due process.  Id.  Accordingly, 
the December 2009 Board decision addressing the issue of 
entitlement to service connection for a left shoulder disability 
is vacated.  


II.  Service Connection

The Veteran asserts that service connection is warranted for a 
left shoulder disability.  Specifically, he argues that he has a 
preexisting left shoulder disability that was aggravated due to 
one or more injuries during service.  

The Board initially notes that, with regard to the previously 
discussed medical report from R.H., D.O., dated in September 
2009, and received by the RO in October 2009, the Veteran has 
submitted a waiver of RO review of this evidence.  See Veteran's 
June 2010 submission.  Accordingly, a remand for the RO to 
consider this evidence is not required.  See 38 C.F.R. § 
20.1304(c) (2009).  The Board further notes that, apart from its 
discussion of Dr. R.H.'s September 2009 report, the Board's 
analysis in its (vacated) December 2009 decision warrants little 
change.   

In general, service connection may be established for a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a pre- 
existing injury or disease in the line of duty.  38 U.S.C.A. § 
1131.  Regulations also provide that service connection may be 
granted for a disability diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).  In addition, 
certain chronic diseases, including arthritis, may be presumed to 
have been incurred during service if they become disabling to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  

In this case, the Veteran's service treatment reports include 
private treatment reports dated prior to service which show that 
he underwent four surgical procedures involving the left shoulder 
between 1972 and 1976.  These procedures included an anterior 
bone block and Puttiplatt capsulorrhaphy, left shoulder, and 
removal of a screw at the left glenoid.  The diagnoses included 
recurrent subluxation, left shoulder.  A preservice examination 
report, dated in June 1976, shows that the Veteran was noted to 
have a 6-inch semicircular scar at the left anterior shoulder, 
and an associated "report of medical history" shows that the 
Veteran reported a history of four operations on his left 
shoulder.  An associated June 1976 orthopedic consultation report 
notes a history of operational repair of a dislocating left 
shoulder, and indicates that he was to be re-evaluated in two to 
three months, and that he was less than six months postoperative.  
Given the foregoing, the Board finds that a left shoulder 
disability was "noted" upon entrance to service.  Crowe v. Brown, 
7 Vet. App. 238, 247-48 (1994).   Therefore, the presumption of 
soundness does not attach, and need not be rebutted.  See 
VAOPGCPREC 3- 2003, 69 Fed. Reg. 25178 (2004).   

In deciding a claim based on aggravation, after having determined 
the presence of a preexisting condition, the Board must first 
determine whether there has been any measured worsening of the 
disability during service, and then whether this constitutes an 
increase in disability.  See Browder v. Brown, 5 Vet. App. 268, 
271 (1993); Hensley v. Brown, 5 Vet. App. 155, 163 (1993).  

A preexisting injury or disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 C.F.R. § 3.306(a).  Temporary or 
intermittent flare-ups during service of a preexisting injury or 
disease are not sufficient to be considered "aggravation in 
service" unless the underlying condition, as contrasted to 
symptoms, is worsened.  Crowe v. Brown, 7 Vet. App. 238, 247-48 
(1994); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  The 
presumption of aggravation is applicable only if the pre- service 
disability underwent an increase in severity during service.  Id. 
at 296; see also Beverly v. Brown, 9 Vet. App. 402, 405 (1996).  

Aggravation may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  38 C.F.R. 
§ 3.306(b).  

The Veteran's service treatment reports show that in December 
1976, the Veteran was treated for complaints of his left shoulder 
"coming out of socket."  The reports indicate that the Veteran 
asserted that a month before, he had fallen in boot camp and 
wrenched his shoulder, and that since that time, he hadn't been 
able to abduct his left arm above 30 degrees.  He also reported 
pain down his neck and left arm.  On examination, motor strength 
was within normal limits.  There was some decreased left shoulder 
motion, and some decreased sensation in the area of the ulna.  
There was no atrophy.  The impressions noted status post shoulder 
repair with new injury during boot camp, "erroneous 
enlistment," and scar entrapment of ulna sensory function.  X-
rays were noted to show osteophytes at the proximal humerus 
medical and anterior.  The reports indicate that he was put on 
some strengthening exercises, and that he was put on limited 
duty.  A nerve conduction study report, dated in January 1977, 
shows that the left ulnar nerve, and sensory latency and motor 
latency at the wrists, were within normal limits.  Records 
associated with a Medical Board Report (MBR) indicate that the 
Veteran was informed that he was to be discharged and that he had 
been found to have a physical disability, with a diagnosis of 
arthrosis, left shoulder EPTE (existed prior to service), that 
was considered as not incurred in or aggravated by service.  The 
reports show that the Veteran indicated that he did not want a 
hearing before the Physical Evaluation Board, and that he 
requested that he be administratively discharged as soon as 
possible.  The MBR indicates that service physicians diagnosed 
the Veteran with "arthrosis, left shoulder, EPTE, not service 
aggravated."  

Overall, the post-service medical evidence consists of VA and 
non-VA reports, dated between 1997 and 2009.  This evidence shows 
that the Veteran underwent left shoulder operations in 1997, and 
in 2001.  It also shows that he sustained on-the-job left 
shoulder injuries as a corrections officer in 1998, 1999, and 
2000.  

A statement from J.C.M., M.D., dated in July 2001, shows that 
this physician states that the Veteran was injured in October 
1998, and that as a result he had developed aggressive post-
traumatic degenerative joint disease of the left shoulder 
(glenohumeral joint), "...and I view these changes as the direct 
result of the injury episode of 10-9-98 according to the history 
provided by the patient."  He further stated that the Veteran's 
left shoulder DJD was not compatible with developmental DJD 
arising from old age, and that, "Such is not the case but rather 
as a result of the injury of 10-9-98.  The conclusions set forth 
in this report are made with a reasonable degree of medical 
certainty."  

A report from D.L., M.D., dated in November 2000, notes a history 
that includes shoulder surgeries in 1976 and 1996, and two left 
shoulder injuries, in 1998 and 2000, while working as a 
correctional officer.  Dr. D.L. states, "The patient reports 
that all the surgical procedures have resulted in excellent 
results.  He was able to return to his normal activity without 
any subsequent pain or disability which separates the last 
surgical procedure in July of 2000 in which he has not 
recovered."  

A report from R.A.H., M.D. (hereinafter "Dr. H"), dated in 
January 2001, indicates that the Veteran was examined in 
association with a workers' compensation claim, that the Veteran 
had a history left shoulder surgery in 1976 and 1996, and that, 
"He had done well after these shoulder surgeries and was able to 
return back to the workplace doing his usual work activities as 
well as continuing his bodybuilding and strengthening exercises 
that he had been performing."  Dr. H further noted a history of 
three injuries involving the left shoulder while working as a 
correctional officer in 1998, 1999, and 2000.  Dr. H concluded 
that the Veteran was currently temporarily totally disabled (as 
of July 2000) due to the injuries in 1998, 1999 and 2000, while 
working as a correctional officer, and that, "In my medical 
opinion and within a reasonable degree of medical certainty, 
these injuries did arise out of the course and scope of the 
patient's employment [as a correctional officer]" in 1998, 1999 
and 2000.  

A report from Dr. D.J., dated in April 2002, indicates that the 
Veteran reported a history that included a right knee injury in 
1995, and a left shoulder injury in 1996, and that, "He reported 
complete recoveries from both injuries."  

The claims files include reports from R.W., M.D., dated between 
2002 and 2004.  This evidence includes statements, dated in March 
2002 and February 2004, in which Dr. R.W. noted that the Veteran 
had "suffered several serious work-related injuries," that he 
had undergone several surgeries, and "there has been a drastic 
change in his life since 1997."  These reports state that he has 
been very committed to his own personal fitness and working out 
at the gym.    

A VA examination report, dated in January 2008, shows that the 
Veteran reported a history of four pre-service shoulder 
surgeries, aggravation of his left shoulder disorder due to a 
fall of "about 30 feet" while in boot camp, post-service 
shoulder dislocations in 1978, 1981, and 1984, and that he 
underwent shoulder repair surgery in 1995, and shoulder 
replacement surgery in 2001.  The examiner stated that there was 
no evidence of sustained injury during service causing any 
permanent aggravation, noted the Veteran's post-service history 
of multiple shoulder injuries, and concluded that the Veteran's 
current left shoulder condition is "more likely" aggravated by 
on-the-job injuries sustained while working as a correctional 
officer, and that it was "not likely" aggravated by his 
service.  

A VA examination report, dated in July 2009, shows that the 
Veteran reported that he had a preservice left shoulder operation 
in 1975.  He further stated that he fell about 16 feet onto his 
shoulder during boot camp, with subsequent pain and dislocation, 
and that his first relevant treatment was about two weeks after 
the fall.  The report notes a total left shoulder replacement in 
2001.  The diagnosis was remote history of a total left shoulder 
replacement due to chronic dislocation and osteoarthritis with 
moderate functional and occupational deficits.  The examiner 
noted the following: there was no "immediate" documentation of 
the Veteran's inservice fall; although the Veteran reported 
having only one preservice shoulder operation, his medical files 
showed that he had had four preservice shoulder operations; he 
denied having any further injury to his shoulder following 
service; he had a pre-service and post-service history of 
participation in martial arts and bodybuilding; on examination he 
had a well-developed physique with excellent delineation of 
musculature, including at the left shoulder; the Veteran has a 
post-service history of three left shoulder injuries, in 1998, 
1999, and 2000 while working as a correctional officer.  The 
examiner concluded, "My opinion is that his pre-existing 
injuries prior to the military, his lifestyle (weight lifting and 
martial arts) and his occupation all contributed to the detriment 
of his left shoulder condition, as opposed to an alleged isolated 
fall while in the military system."  

A decision of the Social Security Administration (SSA), dated in 
April 2002, shows that the SSA determined that the Veteran was 
disabled as of May 2000, with a primary diagnosis of affective 
mood disorders, and a secondary diagnosis of "disorders of the 
back," discogenic and degenerative.  

The claims files include five nearly identical typed lay 
statements, received in July 2004.  Four of these appear to have 
been signed by family members; the relationship of the fifth 
signatory to the Veteran is unclear.  The letters essentially 
assert that the Veteran was "in great shape" prior to service, 
and that the Veteran aggravated his left shoulder disorder during 
service.  

As an initial matter, the Board finds that the Veteran is not a 
credible historian.  The Veteran's service treatment reports (to 
include associated private reports) show that he has a pre-
service history of four left shoulder surgeries, and that he was 
first treated for left shoulder symptoms during service in 
December 1976, for a reported left shoulder injury "a month 
ago."  The post-service medical evidence shows that he sustained 
three on-the-job left shoulder injuries while employed as a 
correctional officer, in 1998, 1999, and 2000.  In a February 
2000 letter, addressed to Dr. R.W., (apparently in association 
with a claim for workers' compensation) the Veteran stated, 
"Before my injury in 1998, I was in perfect health..."  He 
further reported having been a member of a Special Operations 
Response Team (SORT), for which he had to perform a fitness test 
that included 50 push-ups.  See also April 2002 report of D.E.J., 
Ph.D.  (noting a reported history of being on a SORT, and that 
he, "prided himself on being in top physical shape since members 
of SORT had to qualify every six months by passing the military 
fitness test").  In addition, the Veteran has reported a history 
of multiple inservice injuries.  For example, in a September 2005 
letter, the Veteran asserted that, "The left shoulder and neck 
were injured and aggravated many times during Military training 
and operations periods on Parris Island, SC just before 
graduation."  (emphasis added).  He has provided significantly 
different histories in which he described an inservice fall of 16 
feet, or, in the alternative, 30 feet.  His 2009 VA examination 
report shows that he claimed to have a history of only one 
preservice left shoulder surgery, and that he denied a post-
service history of left shoulder injuries.  In this regard, the 
VA examiner stated, "I asked him repeatedly about the surgeries 
that he had (prior to service) and he repeatedly told me only 
one, just prior to his entry into the military."  

Given the foregoing, the Veteran is shown to have provided a 
false medical history in association with his claim, upon VA 
examination in July 2009.  His assertions are shown to be so 
inconsistent, uncorroborated and/or contradicted by the service 
and post-service medical records, that the Board finds that he is 
not a credible historian.  See Wilson v. Derwinski, 2 Vet. App. 
16, 19-20 (1991); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) 
(In determining whether documents submitted by a Veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted on 
behalf of the claimant).   

The Board further finds that the claim must be denied.  Briefly 
summarized, the Veteran is shown to have had a preservice medical 
history of four left shoulder surgeries.  His first inservice 
treatment for left shoulder symptoms was in December 1976, with 
symptoms due to a claimed injury "a month ago," and no 
contemporaneous documentation of that injury.  He was shown to 
have some decreased left shoulder motion, and decreased sensation 
in the area of the ulna.  There was no atrophy.  X-rays were 
noted to show osteophytes at the proximal humerus medical and 
anterior; there was no finding of arthritis.  The impressions 
noted status post shoulder repair with new injury during boot 
camp, "erroneous enlistment," and scar entrapment of ulna 
sensory function.  A January 1977 nerve conduction study report 
was within normal limits.  Records associated with a MBR indicate 
that the Veteran was diagnosed with arthrosis, left shoulder, 
that existed prior to service, and which was not incurred in or 
aggravated by service.  This evidence is considered highly 
probative.  Struck v. Brown, 9 Vet. App. 145, 155-56 (1996) 
(contemporaneous medical findings may be given more weight than a 
medical opinion coming many years after separation from service).  

Furthermore, the earliest relevant post-service medical evidence 
is dated in 1997.  This is about 20 years following separation 
from service.  The post-service medical evidence shows that the 
Veteran was a member of a highly-trained SORT team that required 
a high level of physical fitness, and that he sustained on-the-
job left shoulder injuries in 1998, 1999, and 2000, and that he 
underwent left shoulder surgery in 1996 and 2001.  Of particular 
note, the opinions in the January 2008 VA examination report and 
the July 2009 VA examination report both weigh against the claim.  
These reports are considered to be highly probative evidence.  In 
these reports, both of the examiners indicated that the Veteran's 
medical files had been reviewed, and these opinions are 
accompanied by detailed rationales.  See Prejean v. West, 13 Vet. 
App. 444, 448-9 (2000) (factors for assessing the probative value 
of a medical opinion are the physician's access to the claims 
file and the thoroughness and detail of the opinion.); Neives-
Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the 
probative value of a medical opinion comes from the reasoned 
analysis that the medical professional provides in support of 
his/her opinion).  Furthermore, these opinions are consistent 
with the January 2001 report from Dr. H (which indicates that the 
Veteran's current left shoulder disability is related to his on-
the-job injuries in 1998, 1999 and 2000), and the July 2001 
statement from J.C.M., M.D., (which attributes the Veteran's 
current left shoulder DJD to an on-the-job injury in October 
1998).  The VA opinions are also consistent with the November 
2000 report from D.L., M.D., and the April 2002 report from Dr. 
D.J., which indicate that the Veteran reported that his left 
shoulder surgeries (prior to July 2000) had resulted in 
"excellent results ," and "complete recoveries."  See also 
March and April of 2002, and February 2004, reports from R.W., 
M.D. (noting that the Veteran had "suffered several serious 
work-related injuries," and "there has been a drastic change in 
his life since 1997").  

Given the foregoing, the Board finds that the evidence is 
insufficient to show that there was an increase in the severity 
of the Veteran's left shoulder disorder during service.  See 
Hensley, 5 Vet. App. at 160.  The totality of the competent 
evidence of record affirmatively establishes that no increase in 
the severity of the Veteran's left shoulder disorder occurred 
during service.  As the disability underwent no increase in 
severity during service, aggravation may not be conceded.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  Therefore, the Board 
finds that the Veteran's pre-existing left shoulder disorder was 
not caused or aggravated by his service.  

In reaching this decision, the Board has considered a January 
2005 report from R.W., M.D., reports from Dr. H, dated in August 
2006 and September 2009, and a January 2008 report from Dr. 
W.Z.B.  Dr. R.W.'s report states that the Veteran has a 
prosthetic shoulder "that was necessary after an injury in the 
Marines."  Dr. H essentially asserts that service physicians 
committed "clear and unmistakable error" in the MBR, because 
the MBR "failed to acknowledge" and "inadvertently or by 
design omitted the reason the Veteran was being treated."  
Specifically, he argues that they failed to consider the evidence 
of a "new injury" to the left shoulder, which Dr. H 
alternatively characterized as a "re-injury to the left shoulder 
during boot camp."  He asserts that the Veteran re-injured his 
shoulder on December 14, 1976, that he sustained "multiple 
recurring dislocations" during service, with "recurring chronic 
dislocations thereafter," and that the Veteran has reported that 
his post-service weight-lifting was "with very light weights for 
toning purposes only."  He concludes that the Veteran's left 
shoulder disorder was permanently aggravated during service.  Dr. 
W.Z.B. asserts that, "There is no question that the shoulder 
dislocation and the aggravated left shoulder with dislocating 
many times while on active duty in the USMC is the causal factor 
in his needing to have his left shoulder replaced.  It is a well 
recognized complication of shoulder reconstruction that an 
arthritic shoulder can ensue."  

The Board finds that these reports are insufficiently probative 
to warrant a grant of the claim.  See Wilson v. Derwinski, 2 Vet. 
App. 614 (1992) (the Board is free to assess medical evidence and 
is not compelled to accept a physician's opinion).  First, with 
regard to Dr. R.W.'s January 2005 statement, it is not shown to 
have been based on a review of the Veteran's claims files, or any 
other detailed and reliable medical history, it is one sentence 
long, and it is unaccompanied by any sort of rationale.  Prejean; 
Neives-Rodriguez.  It is also inconsistent with her reports, 
dated in March and April of 2002, and February 2004, which note 
that the Veteran had "suffered several serious work-related 
injuries," and "there has been a drastic change in his life 
since 1997."    

As for Dr. H's reports, although they appear to have been based 
on a review of a considerable amount of medical records, neither 
report is shown to have been based on a full review of the 
Veteran's C-file.  Cf. Nieves-Rodriguez v. Peake, 22 Vet. App. 
295 (2008) (stating that claims file review is not a strict 
requirement for private medical opinions, and that a private 
medical opinion may not be discounted solely because the opining 
clinician did not describe review of the claims file).  In 
contrast, both VA opinions were based on a full review of the 
Veteran's C-file, presumably to include the reports of Dr. H and 
Dr. W.Z.B.  With regard to both Dr. H's and Dr. W.Z.B's reports, 
they assert that the Veteran has a history of "multiple 
recurring dislocations" during service (Dr. H), and of his left 
shoulder "dislocating many times while on active duty" 
(emphasis added) (Dr. W.Z.B.).  However, as previously stated, 
the Veteran is not a credible historian, and these assertions are 
not corroborated by the Veteran's service treatment reports, 
which note scar entrapment, and a subjective complaint of 
"coming out of socket," but which do not contain objective 
findings of even one dislocation.  See Kowalski v. Nicholson, 19 
Vet. App. 171, 179 (2005); Coburn v. Nicholson, 19 Vet. App. 427, 
432 (2006) (reliance on a veteran's statement renders a medical 
report incredible if the Board rejects the statements of the 
veteran).  

Furthermore, a preexisting injury or disease has not demonstrated 
"aggravation in service" unless the underlying condition, as 
contrasted with symptoms, has worsened.  Jensen v. Brown, 4 Vet. 
App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 
323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  In 
this case, although Dr. R.H. discussed the Veteran's service 
treatment reports to an extent, none of these physicians cite to 
clinical findings during service, or thereafter, which clearly 
show worsened left shoulder pathology due to service.  In this 
regard, none of them discusses the fact that there is no evidence 
of medical treatment for a period of about 20 years following 
service, or that following service the Veteran reported that he 
participated in "bodybuilding," and that he was a member of a 
special unit at his job as a correctional officer that required a 
high level of fitness.  See Nieves-Rodriguez, 22 Vet. App. at 304 
(stating that "most of the probative value of a medical opinion 
comes from its reasoning," and that the Board "must be able to 
conclude that a medical expert has applied valid medical analysis 
to the significant facts of the particular case in order to reach 
the conclusion submitted in the medical opinion."); Elkins v. 
Brown, 5 Vet. App. 474, 478 (1993) (medical opinions as to a 
nexus may decline in probative value where the physician fails to 
discuss the relevant non-service medical history).  Finally, Dr. 
H's opinions are inconsistent with his own January 2001 report, 
in which he essentially attributed the Veteran's left shoulder 
disorder to three post-service employment shoulder injuries (in 
1998, 1999 and 2000).  Dr. H's opinions do not explain, 
distinguish, or otherwise discuss his January 2001 opinion.  See 
Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (the 
Board's "authority to discount the weight and probity of evidence 
in light of its own inherent characteristics and its relationship 
to other items of evidence").    

In summary, as the Veteran's left shoulder disability is not 
shown to have undergone an increase in severity during service, 
aggravation may not be conceded.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b).   

With respect to the Veteran's own contentions, and the lay 
statements, a layperson is generally not capable of opining on 
matters requiring medical knowledge.  Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992) (a layperson without the appropriate medical training 
and expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific disability 
and a determination of the origins of a specific disorder).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient support for 
a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 
469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province to 
weigh that testimony and to make a credibility determination as 
to whether that evidence supports a finding of service incurrence 
and continuity of symptomatology sufficient to establish service 
connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  

In adjudicating a claim, the Board must assess the competence and 
credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 
368-69 (2005).  The Board also has a duty to assess the 
credibility and weight given to evidence.  Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001).  

The issue on appeal is based on the contention that a left 
shoulder disability preexisted the Veteran's service, and was 
aggravated thereby.  To the extent that he asserts that he had 
left shoulder symptoms prior to, during, and after service, his 
statements are competent evidence to show that he experienced 
these symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  

However, competency of evidence must be distinguished from the 
weight and credibility of the evidence, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").  The Board cannot determine that lay 
evidence lacks credibility merely because it is unaccompanied by 
contemporaneous medical evidence; if the Board concludes that the 
lay evidence presented by a veteran is credible and ultimately 
competent, the lack of contemporaneous medical evidence should 
not be an absolute bar to the veteran's ability to prove his 
claim of entitlement to disability benefits based on that 
competent lay evidence.  See Buchanan, 451 F.3d at 1337.  

The Veteran does not have the requisite skills, knowledge, or 
training, to be competent to provide an opinion as to aggravation 
of his preexisting left shoulder disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  In this regard, while the 
Board acknowledges that the absence of any corroborating medical 
evidence to support his assertions does not render his statements 
incredible in and of itself, such absence is for consideration in 
determining credibility.  Buchanan, 451 F.3d at 1336 (noting that 
the absence of contemporaneous medical documentation may go to 
the credibility and weight of a veteran's lay testimony, but the 
lack of such evidence does not, in and of itself, render the lay 
testimony incredible); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007) (noting that lay evidence can be competent to 
establish a diagnosis when a layperson is competent to identify 
the medical condition).  

In this case, the Board has determined that the Veteran is not a 
credible historian.  When the Veteran's service treatment reports 
(which show that his left shoulder disability pre-existed service 
and that it was not aggravated by service), and his post-service 
medical records are considered (which do not show any relevant 
treatment for about 20 years after service, and which show that 
the Veteran's left shoulder disability pre-existed service and 
was not aggravated thereby), the Board finds that the evidence 
outweighs the Veteran's contentions, and the lay statements, that 
the Veteran has a left shoulder disability that is related to his 
service.   

As the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  


III.  VCAA

The Board is required to ensure that the VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  
The notification obligation in this case was accomplished by way 
of letters from the RO to the Veteran dated in February and March 
of 2005, November 2006, and December 2007.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  See 
also Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006) (in April 
2006).  

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated 
under the facts and circumstances in this case.  It appears that 
all known and available service treatment reports, and post-
service records relevant to the issue on appeal have been 
obtained and are associated with the Veteran's claims files.  The 
RO has obtained the Veteran's VA and non-VA medical records, as 
well as records from the Social Security Administration.  The 
Veteran has been afforded two examinations, and two etiological 
opinions have been obtained.  Based on the foregoing, the Board 
finds that the Veteran has not been prejudiced by a failure of VA 
in its duty to assist, and that any violation of the duty to 
assist could be no more than harmless error.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  


ORDER

The appeal is denied.


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


